                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

JIMMIE LEWIS BROWN                                 §

VS.                                                §                 CIVIL ACTION NO. 1:19cv496

RUSK COUNTY PROSECUTOR, ET AL.                     §

                           MEMORANDUM OPINION AND ORDER

       Jimmie Lewis Brown, an inmate confined in the Wynne Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, brings this civil rights action against several
defendants.

                                               Analysis

       The Civil Rights Act, 42 U.S.C. § 1981, et. seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue is controlled by 28 U.S.C. § 1391. Jones

v. Bales, 58 F.R.D. 453 (N.D. Ga. 1972), aff’d per curiam, 480 F.2d 805 (5th Cir. 1973).

       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose.

       Plaintiff complains of events which occurred in Rusk County, Texas. Plaintiff claims

therefore arose in Rusk County. In addition, the individual defendants appear to reside in Rusk

County. Pursuant to 28 U.S.C. § 124, Rusk County is located in the Eastern District of Texas. As

a result, venue regarding plaintiff’s claims is proper in this court. However, while Rusk County is

in the Eastern District of Texas, it is in the Tyler Division, rather than the Beaumont Division.

       When a case is filed in the wrong division, the court “shall dismiss, or if it be in the interests

of justice, transfer such case to any district or division in which it could have been brought.” 28

U.S.C. § 1406(a). Accordingly, this lawsuit will be transferred to the Tyler Division of this court.
                                            ORDER

       For the reasons set forth above, it is ORDERED that this matter is transferred to the Tyler

Division of this court.



                      SIGNED this the 5th day of November, 2019.




                                                       ____________________________________
                                                       KEITH F. GIBLIN
                                                       UNITED STATES MAGISTRATE JUDGE




                                               2
